Upon opening of the Matter this present day unto this Court by Mr. Parsons being of Counsel for the Complainant in presence of the Defendant’s Counsel, it was alledged, that the Defendant hath put in a very Short and insufficient Answer to the Complainant’s Bill filed in this Cause, whereto the Defendant hath taken Exceptions: It is Ordered, That the Complainants Bill, the Defendants Answer and the Exceptions thereto taken do Stand re*475ferred to William Pinckney Esq. Master of this Court, to Examine and Certify, whether the Defendant hath fully Answered the Complainant’s Bill or not.
Alexr Stewart Register in Chancery
By Consent of Counsel on all Sides, Ordered, That the following Causes be Set down to be heard on Munday next being the 20th instant May: Eleanor Cobley and John Gorden and his Wife, Administrators de bonis non etc. of John Wright, against Thomas Wright et al., Executors of Richard Wright, who was Administrator of John Wright; Robert Hardy, Son of George Hardy, against Benjamin D’Harriette, Executor of George Hardy; Executors of Keneth Michie v. Executors of Comette.
Upon reading the Humble Petition of Samuel Eveleigh of Charles Town in the said Province Merchant, Setting forth that Whereas by a certain Indenture or Deed of Trust bearing Date the fifteenth day of February in the Year of our Lord One Thousand Seven hundred and forty Seven made between Isaac Holmes then of Charles Town aforesaid Merchant (Since deceased) and the said Samuel  Eveleigh of the one part, and William Livingston and Mary his Wife of Pon Pon in Colleton County Planter of the other part Reciting that the said Isaac Holmes and Samuel Eveleigh heretofore, that is to say on the twenty Second day of April in the Year of our Lord One Thousand Seven hundred and forty Seven at the Sale of the Estate of the said William Livingston, which on that day was Sold at Pon Pon aforesaid for payment and Satisfaction of the Creditors of the said William Livingston did purchase and buy sundry Slaves Cattle and Effects in the said Petition particularly mentioned and Sett forth In Trust and for the necessary Support and Maintenance of the said William Livingston and Mary his Wife and their Children for the Sum of Fifteen Hundred and Sixty Nine Pounds ten Shillings current money, which Sum was voluntarily Contributed by the Friends and Acquaintance of the Said William Livingston Did Covenant and Agree with the said William Livingston and Mary his Wife by the said Indenture in manner and form following, that is to say, that the said Isaac Holmes and Samuel Eveleigh and the Survivor of them and the Executors and Administrators of Such Survivor Should and would permit and Suffer the said William Livingston and Mary his Wife during their joint Lives and the Life of the longer Liver of them to have and take for their and either of their Support and Maintenance the Use and Occupation of the said Slaves Cattle, Houshold Stuff and Furniture and the Labours Profits, Issues and Increase thereof and of every part and parcell thereof, they the said William Livingston and Mary his Wife Cloathing and Maintaining the said Slaves and their future Issue and Increase, and paying all Provincial and other Taxes Rates and Assessments for the same And that from and immediately after the Death of the longer Liver of them the said William Livingston and Mary his Wife, that they the said Isaac Holmes and *476Samuel Eveleigh and the Survivor of them and the Executors and Administrators . . . should . . . Convey [all] to the Children of the said William Livingston and Mary his Wife which should be then living to be equally Divided among such Children Share and share alike if there should be more than one Child, And if there should be no more than one Child then living, then the whole to that one his her or their Executors and Administrators forever And the said Isaac Holmes and Samuel Eveleigh for themselves their Executors and Administrators Did thereby Declare that they did and should stand possessed of the said Slaves and their Issue and Increase Cattle and furniture to and for the Uses Intents and Purposes aforesaid in the said Indenture mentioned, and to and for no other Use Intent  or purpose, as in and by the said Indenture of Deed of Trust duly proved and Recorded in the Secretary’s Office of this Province relation being thereunto had may more fully and at large appear.
And the said Petition did further Set forth, That the said William Livingston and Mary his Wife after the Execution of the above recited Indenture or Deed of Trust and by virtue thereof took possession of the said Slaves Cattle and Furniture and used managed Occupied and Enjoyed the Labours Issues Earnings Profits and Increase of the said Slaves and Cattle for the necessary Maintenance and Support of them the said William Livingston and Mary his Wife and their Children, and continued to use Manage Occupy and Enjoy the same till the Day of the Death of the said William Livingston which happened on or about the [blank] day of [blank] last past. And that the said Mary Livingston after the Death of the said William who left five Infant Children continued to use Manage Occupy and Enjoy the said Slaves, Cattle and Furniture for the necessary Support of her Self and her five Children and received the Earnings Profits and Increase thereof And that the said Mary Livingston on the [blank] day of [blank] last past also dyed, leaving the same five Infant Children now in full Life, and also leaving the same Slaves and same Number of Cattle mentioned in the said recited Indenture or Deed of Trust. And that upon the Death of the said Mary as Survivor of the said William Livingston, the said Samuel Eveleigh as Surviving Trustee (the said Isaac Holmes having some time since departed this Life) became Seized and possessed of the said Slaves and Cattle in Trust for the said Children who are all Infants under the age of Twenty one Years. And that the said Samuel Eveleigh is altogether unacquainted with the Management and Care of Plantation Business and Slaves, and also is Soon to depart this Province Therefore humbly prayed that a proper Person or Persons should be appointed by this Honorable Court to take care of and manage the said Slaves Cattle Interest and Estate of the said five Infant Children until they shall attain their Respective ages of Twenty one Years or Day of Marriage which should first happen, and in the mean time for their Necessary Support and Maintenance; And humbly desired that he the said Samuel Eveleigh his heirs Executors and *477Administrators might be Discharged from any further Trust therein, And further that William Smile and Richard Aish two of the nearest Relations of the said Infant Children and Men well Skilled in the Management of Plantation Affairs and Slaves had offered their Services for the benefit of the said Children, and who were willing and Desirous (in case this Honorable Court should think proper to appoint them Guardians of the Persons and Estates of the said Children) to take upon themselves the Burthen of the Management of the said Slaves and Cattle for the Support and Maintenance of the said Children untill they should respectively attain their ages of twenty one Years or day of Marriage which shall first happen And that they are willing and Desirous to account annually to this Honorable Court of their Actings Intermeddlings and Management of the said Trust Estate, or otherwise as this Court should think proper.  Therefore the said Samuel Eveleigh by his said Petition did Pray, that the said William Smile and Richard Ash or some other Sober and Discreet Men might be appointed by this Court Guardians of the Persons and Estates of the said Five Infant Children, and that they might annually render an Account to this Court of the Issues Increase and Profits of the said Trust Estate or otherwise as this Honorable Court should think proper; And the said Samuel Eveleigh by his Said Petition further prayed, That he his Heirs Executors and Administrators might forever hereafter be acquit and altogether Discharged of any further Trust Actings or Doings in or concerning the said Estate by any ways or means whatsoever, And that the Release or Discharge of such persons as should be appointed Guardians of the said Children, might be an absolute and effectual Acquittance and Discharge to the said Samuel Eveleigh his Heirs Executors and Administrators; It is thereupon Ordered and Decreed, That the said Samuel Eveleigh Do Assign over his said Trust together with the said Deed herein before recited to the said William Smile and Richard Ash and the Survivor of them, And that they the said William Smile and Richard Ash be Guardians and Trustees of the Persons and Estates of the said Five Infant Children, And that the said Estate of the said Children do remain in the hands of the said William Smile and Richard Ash until each or any of the said Children shall attain their respective Ages of Twenty one Years or day of Marriage, that the said William Smile and Richard Ash and the Survivor of them Do deliver to such Child or Children so attaining their Age of Twenty One Years or Day of Marriage which shall first happen as aforesaid their proportionable part or Share of the said Trust Estate, and so on from the Eldest Child to the next until they shall have delivered up the whole or the last proportionable part to such Youngest Child as aforesaid Agreeable to the said Deed of Trust, And also that the said William Smile and Richard Ash Do render an Account upon Oath Yearly of their Transactions inter-’ meddlings and Doings in and concerning the said Trust Estate to the Master of this Court And it is further Ordered that the said Samuel Eveleigh his *478Heirs Executors and Administrators be altogether Acquit and Discharged of any further Trust in the Said Estate, And that the said William Smile and Richard Ash Do Release and Discharge the said Samuel Eveleigh of the Same, And that such Release and Discharge be Absolute and Effectual to the said Samuel Eveleigh his Heirs Executors and Administrators for ever hereafter according to the Prayer of the said Petition.
Alexr Stewart Register in Chancery